DLD-200                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1726
                                       ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2:15-cr-00168-001)
                      ____________________________________

                     Submitted Pursuant to Fed. R. App. P. 21
                                 May 30, 2019
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                             (Opinion filed: August 21, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioner Frederick Banks is currently awaiting trial in the United States

District Court for the Western District of Pennsylvania on charges of interstate stalking,

18 U.S.C. § 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false

statements, § 1001(a)(3), and wire fraud, § 1343. Banks has filed hundreds of pro se


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motions in his pending criminal matter despite being represented by counsel, and he has

filed numerous pro se mandamus petitions in the District Court and this Court relating to

his criminal proceedings.

       In his present mandamus petition, Banks maintains that the District Court Clerk

has refused to accept several petitions that he sought to file purportedly under 28 U.S.C.

§ 2241 earlier this year. The Clerk rejected Banks’ filings based on a vexatious-litigant

order that Banks asserts is void because it violates his right to due process. He asks that

this Court compel the District Court Clerk to accept his filings so that he can challenge

what he describes as illegal detention pending his federal trial. He also asks this Court to

order the recusal of the District Judge handling his criminal matter and to compel the

District Court to rule on a motion filed by his defense counsel for his release.

       A writ of mandamus is a “drastic remedy” that may be granted “only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005) (citation

omitted). “Before a writ of mandamus may issue, a party must establish that (1) no other

adequate means [exist] to attain the relief he desires, (2) the party’s right to issuance of

the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” See Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam)

(internal quotation marks and citation omitted).

       We will deny Banks’ petition. Regarding Banks’ first request about the filing of

his petitions, we do not believe that a grant of mandamus relief would be an appropriate


                                              2
exercise of our discretion where the underlying relief Banks seeks — release from

detention pending federal charges — may not be obtained through a petition pursuant to

§ 2241. 1 See Reese v. Warden Phila. FDC, 904 F.3d 244, 245 (3d Cir. 2018) (“[A]

federal detainee’s request for release pending trial can only be considered under the Bail

Reform Act and not under a § 2241 petition for habeas relief.”); see also In re Kensington

Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“[T]he exercise of our [mandamus] power is

largely discretionary.”). To the extent that Banks challenges the vexatious-litigant order,

mandamus is not a substitute for appeal. See Cheney v. U.S. Dist. Court for D.C., 542
U.S. 367, 380-81 (2004).

       Banks’ two remaining requests relating to his pending criminal action do not

warrant mandamus relief. Banks’ dissatisfaction with several decisions the District Court

has made regarding his past requests for release is not a basis for recusal of the District

Judge. 2 See Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.”); SecuraComm

Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have

repeatedly stated that a party’s displeasure with legal rulings does not form an adequate

basis for recusal.”). Banks’ request that we order the District Court to rule on a motion

1
  We come to this conclusion regardless of whether the terms of the vexatious-litigant
order apply to Banks’ filings, and whether he fully complied with those terms in
submitting his petitions — questions on which we do not opine.
2
  Additionally, although Banks has moved for recusal of the District Judge on several
occasions, he has not sought recusal in connection with the issue of his continued
detention, and we generally cannot issue mandamus relief if an alternative remedy is
available. See In re Kensington, 353 F.3d at 224.
                                              3
for his release is moot; the District Court issued a ruling on March 27, 2019. 3 See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

       For these reasons, we will deny Banks’ petition.




3
  Banks also appears to ask this Court to compel his defense counsel to provide him with
a copy of an opinion issued by this Court in a separate matter. Even if acting on Banks’
request was within the scope of our mandamus power, this request is moot. It is apparent
from Banks’ filings in that case that Banks has received a copy of the opinion. See C.A.
No. 16-3794.
                                             4